Exhibit 10.26

BUSINESS DEVELOPMENT SERVICE AGREEMENT

This Agreement is made effective as of January 2, 2011 by and between:

Fabrinet AB, a company organized and existing under the laws of Sweden, with its
principal place of business located at Advokatfirma DLA Nordic KB, Box 7315,
10390 Stockholm, Sweden (the “Provider”), and

Fabrinet, an exempt company organized and existing under the laws of Cayman
Islands, with its principal place of business located at 140 Robinson Road,
#05-02 Chow House, Singapore 068907 (“Recipient”); and

Whereas

 

(A) The Recipient requires certain business development services which Provider
can provide; and

 

(B) The Provider is willing to provide such services in return for appropriate
compensation.

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions

For purposes of this Agreement, the following definitions shall apply to the
terms set forth below wherever they appear:

“Fiscal Year” means the twelve-month period ended 30 June.

 

2. Business Development Services

 

  2.1 Business Development Services. During the term of this Agreement, Provider
will provide the following business development services (“Services”) to
Recipient:

 

  (a) identify new business opportunities and secure new customers in
Scandinavia and Europe; and

 

  (b) serve as liaison to new and existing customers in Scandinavia and Europe.

 

  2.2 Fees Payable to Provider. As compensation for the Services, Recipient will
reimburse Provider for all labor and office expenses incurred by Provider in
support of Recipient under this Agreement, including: employee salary and
benefits, office rental and utility expenses, mailing expense and travel
expenses. In addition, Recipient shall pay Provider a fee for its services equal
to six percent (6%) of its expenses (“Service Fee”). Provider may, no greater
than monthly, request Recipient to advance funds for certain reasonable expenses
and Recipient hereby agrees to consent to such reasonable requests. Provider
shall provide Recipient with a monthly statement of all of the expenses Provider
incurred in support of Recipient under this Agreement, plus Provider’s Service
Fee, which aggregate amount shall be set off by any advance of funds. Recipient
shall pay that amount within fifteen (15) days after receipt of a monthly
statement from the Provider. The Provider shall maintain and make available to
Recipient, at its reasonable request, documentation of all employment contracts,
and other office expenses.



--------------------------------------------------------------------------------

3. Costs and Expenses

 

  3.1 The Provider’s Expenses. Except as provided above, all expenses incurred
by Provider in operating its business shall be borne by the Provider.

 

  3.2 The Recipient’s Expenses. The Recipient shall be responsible for all
expenses incurred in operating its business.

 

4. Personnel

The Provider agrees to provide qualified and suitable key personnel from time to
time on such terms as may be mutually agreed upon. Appointment and removal of
any such Provider personnel shall require prior written consent of the
Recipient. Any person reasonably considered by the Recipient to be unsuitable
for performance of his/her duties shall be replaced as soon as practicable with
a person designated by the Provider and approved by the Recipient.

 

5. Confidential Information

Each party shall retain in confidence and shall not disclose to any other person
any information furnished by the other party on a confidential basis under or in
connection with the business of that other party without prior written consent.

 

6. The Provider’s Best Efforts

The Provider will use its best efforts, skill and experience in rendering the
Services described in Section 2. However, in the absence of fraud or gross
negligence on the part of the Provider or any of its officers or employees,
neither the Provider nor any of its officers or employees shall be responsible
for, and the Recipient will hold the Provider and such persons harmless against,
any and all claims or charges (and the cost and expense of defending against
them) relating to the performance of the Services hereunder.

 

7. Term

This Agreement shall continue in full force and effect for a period of three
(3) years and shall automatically be extended for additional one (1) year period
unless one party notifies the other party, in writing, of its intent to
terminate the agreement, pursuant to the notice and termination requirements of
Sections 8 and 9, below.

 

8. Termination

 

  8.1 By the Provider. The Provider may, at its sole option, terminate this
Agreement by giving written notice of termination to the Recipient at least
ninety (90) days prior to the date of such termination, but only in the event of
occurrence of one or more of the following events:

 

  (a) If by reason of any applicable legislation or act of the governments of
the countries of either party, the performance of any material obligations under
this Agreement, the Services hereunder or the remittance of any money payable
hereunder is prohibited, or

 

  (b) If for any reason other than the default of the Provider, the Recipient
fails or is unable to perform any of its material obligations under this
Agreement, and such default continues for ninety (90) days or more after written
demand for performance given to the Recipient by a person authorized to give
such demand by the Board of Directors of the Provider.

 

  8.2

By the Recipient. The Recipient may, at its option, by resolution of its Board
of Directors terminate this Agreement in the event that the Provider fails to
perform any of



--------------------------------------------------------------------------------

  its material obligations hereunder and such default continues for a period of
ninety (90) days after written demand for performance given to the Provider by a
person authorized to give such demand by the Board of Directors of the
Recipient.

 

9. Notice

Any notices required or allowed hereunder shall be in writing and given by
registered air mail letter or by email to the parties at the following addresses
or to such other address as may be furnished by one party to the other:

PROVIDER:

Fabrinet AB

Advokatfirma DLA Nordic KB

Box 7315, 10390 Stockholm, Sweden

Email: mschwartz@fabrinet.com

RECIPIENT:

Fabrinet

140 Robinson Road

#05-02 Chow House

Singapore 068907

Email: pkalivas@fabrinet.com

 

10. Independent Contractors

This Agreement does not create a principal or agent, employer or employee
partnership, joint venture, or any other relationship except that of independent
contractors between the parties. Nothing contained herein shall be construed to
create or imply a joint venture, principal and agent, employer or employee,
partnership, or any other relationship except that of independent contractors
between the parties, and neither party shall have any right, power or authority
to create any obligation, express or implied, on behalf of the other in
connection with the performance hereunder.

 

11. Assignment

This Agreement may not be transferred or assigned by either party without the
prior written consent of the other party.

 

12. Entire Agreement

This Agreement constitutes the entire agreement and understanding between the
Provider and the Recipient with respect to the subject matter of this Agreement.

 

13. Governing Law

This Agreement shall be governed by and interpreted in accordance with the laws
of the United States and the venue for any dispute or claim arising out of this
Agreement shall be Santa Clara County, California.

 

14. Counterpart

This Agreement is made in duplicate, each of which shall be an original and held
by each party, but all counterparts shall together constitute one and the same
instrument.

<SIGNATURE PAGE FOLLOWS>



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above-mentioned.

 

PROVIDER:     RECIPIENT: FABRINET AB     FABRINET /s/ Mark J. Schwartz     /s/
David T. Mitchell Name: Mark J. Schwartz     Name: David T. Mitchell
Title:   Director     Title:   Chairman & CEO